Citation Nr: 1009193	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-18 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for an inguinal 
hernia.

2.  Entitlement to service connection for a respiratory 
condition as a result of exposure to herbicides.

3.  Entitlement to service connection for a leg growth as a 
result of exposure to herbicides.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to 
May 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision. 

The issue of entitlement to a compensable rating for an 
inguinal hernia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a disability that 
is presumptively linked to herbicide exposure.

2.  The Veteran does not have a chronic disability manifested 
by breathing difficulty.

3.  The Veteran does not have a leg growth as a result of his 
time in service.

4.  The Veteran has not been diagnosed with chronic 
sinusitis.

5.  Prior to November 2007, the Veteran was service connected 
for residuals of left inguinal herniorrhaphy, and tinea 
cruris, each of which was evaluated as non-compensably 
disabling.  

6.  Prior to November 2007, the Veteran's multiple 
noncompensable service connected disabilities caused some 
interference with employment.


CONCLUSIONS OF LAW

1.  Criteria for service connection for respiratory condition 
have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2009).

2.  Criteria for service connection for a leg growth have not 
been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2009).

3.  Criteria for service connection for sinusitis have not 
been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2009).

4.  Criteria for a 10 percent rating for multiple 
noncompensable service connected disabilities, prior to 
November 7, 2007, have been met.  38 C.F.R. § 3.324 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Service connection may be granted on a presumptive basis for 
certain diseases associated with exposure to certain 
herbicide agents, even though there is no record of such 
disease during service, if they manifest to a compensable 
degree anytime after service, in a veteran who had active 
military, naval, or air service for at least 90 days, during 
the period beginning on January 9, 1962 and ending on May 7, 
1975, in the Republic of Vietnam, including the waters 
offshore, and other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be 
rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The exclusive list of diseases which are covered by this 
presumption are: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(meaning transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset); porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In this case, the evidence clearly demonstrates that the 
Veteran was in the Republic of Vietnam as a member of the 
United States Marine Corps, and he is therefore presumed to 
have been exposed to herbicides such as Agent Orange.  
However, the Board notes that the mere exposure to Agent 
Orange alone does not create a permanent disability for which 
compensation may be granted. Instead, one of the above 
mentioned diseases must be manifested to merit the 
presumption.  Therefore, if the Veteran had a disability such 
as diabetes mellitus, it would be presumed to be the result 
of herbicide exposure in service and service connection would 
most likely be warranted.

In this case, the Veteran is seeking service connection for a 
respiratory condition claimed as breathing problems, for 
sinusitis, and for a growth on his left leg.  However, the 
evidence does not show that he has ever been diagnosed with a 
disability that has been presumptively shown to be linked to 
herbicide exposure.  

Nevertheless, service connection may still be granted if it 
is established that a chronic disability is linked to a 
Veteran's military service.  As such, direct service 
connection will be considered below for each claimed 
disability.

Respiratory Disorder

In his claim form, the Veteran indicated both that his 
breathing problem began in May 1996, and, somewhat 
paradoxically, that he began being treated for the condition 
in May 1966, which not only pre-dates that date of onset, but 
also pre-dates his entry into service.  

Service treatment records do not show any complaints of, or 
treatment for, breathing problems; and chest x-rays in 
October 1969 showed that the Veteran's lungs were within 
normal limits.  The Veteran's separation physical similarly 
failed to detect any breathing problem.  

In June 2006, the Veteran's wife wrote a letter indicating 
that she married the Veteran in December 1972, approximately 
two years after he returned from Vietnam.  She indicted that 
when they first got married the Veteran had problems with 
congestion and always seemed to have a cold.  She stated that 
the Veteran did not smoke, and she stated that over the years 
the Veteran had become more congested in the morning to the 
point that he was having difficulty getting his breath.  She 
indicated that the Veteran had a portable breathing machine.

The Board notes that a person is competent to report symptoms 
that are non-medical in nature (e.g. pain, rash, varicose 
veins).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As 
such, the Veteran's wife is competent to report that he had 
congestion and difficulty breathing several years after 
returning from service.    

However, the Veteran's wife did not indicate that the 
symptoms actually began in service; and more importantly, the 
Veteran's wife is not medically qualified to prove a matter 
requiring medical expertise, which would be necessary when 
offering an opinion as to diagnosis or medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
As such, her opinion is insufficient to diagnose the Veteran 
with a chronic breathing disability.

The Veteran testified at a hearing before the Board that at 
times he felt he simply could not get enough air.  However, 
he did not indicate that he was ever actually diagnosed with 
a breathing disability.

Furthermore, even if it was argued that the Veteran had 
continuous breathing symptoms since service, the fact remains 
that a chest x-ray in April 2005 was normal, showing clear 
lungs with no pleural thickening.  It was determined in an 
April 2005 treatment record that the Veteran's respiratory 
system was negative.

The Veteran was given a nasal spray in April 2007, but even 
then there was no indication that the Veteran had a breathing 
or respiratory disability.  

Thus, while the Veteran has sought treatment for nasal 
congestion, no chronic respiratory disability has ever been 
diagnosed.  As such, the Board finds that evidence of a 
present respiratory disability has not been presented; and, 
in the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board finds that the Veteran's 
claim of entitlement to service connection for respiratory 
disability is denied. 

Sinusitis

The Veteran asserts that he has sinusitis as a result of his 
time in service.  In his claim, the Veteran appears to 
indicate that his sinusitis began in January 1973, although 
he provides no indication as to the significance of that 
date, why he believes it is when his sinusitis began, or how 
it was related to his time in service if it began several 
years after he was discharged from service.

Service treatment records do not show any complaints of, or 
treatment for, sinusitis while the Veteran was in service; 
and his sinuses were specifically found to be normal at his 
separation physical.

The only medical indication that the Veteran had sinusitis 
appeared in June 2006 when the Veteran was diagnosed with 
acute sinusitis and acute bronchitis.  It is noted that the 
doctor specifically eschewed classifying either the sinusitis 
or bronchitis as chronic, as these were options on the 
standardized diagnosis sheet used by the doctor, yet he 
specifically chose the code for acute illnesses.

The Veteran testified at a hearing before the Board in 
December 2009 that his condition had not changed since he was 
treated in 2006; but it does not appear that the Veteran has 
sought any further treatment for sinusitis, nor has chronic 
sinusitis ever been diagnosed.

In June 2006, the Veteran's wife wrote a letter indicating 
that she married the Veteran in December 1972, approximately 
two years after he returned from Vietnam.  She indicted that 
when they first got married the Veteran had problems with 
congestion and always seemed to have a cold.  She stated that 
the Veteran did not smoke, and she stated that over the years 
the Veteran had become more congested in the morning to the 
point that he was having difficulty getting his breath.  

As noted above, the Veteran's wife is competent to report 
that he had congestion several years after returning from 
service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, she did not indicate that the symptoms actually 
began in service; and more importantly, she is not medically 
qualified to prove a matter requiring medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, her opinion is insufficient to diagnose the Veteran 
with a chronic disability impacting his sinuses.

The fact of the matter is that while the Veteran may have had 
congestion over the years, this does not rise to the level of 
a chronic disability.  The Veteran was diagnosed with 
sinusitis, but this diagnosis came more than thirty years 
after he separated from service and even then, the doctor 
found the condition to be acute. 

As such, the Veteran has not been diagnosed with a chronic 
sinus disability, and the criteria for service connection 
have not therefore been met.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Accordingly, the Veteran's claim is 
denied.

Growth on Leg

In his claim, the Veteran indicated that the growth on his 
leg began in January 1979.

The Veteran's separation physical failed to detect any growth 
on his leg and his skin was specifically found to be normal.  
It is noted that the Veteran was treated for skin rashes 
including a groin lesion while in service, but he was 
subsequently service connected for tinea cruris, and there 
was no evidence of a growth on the Veteran's shin in the 
service treatment records.

In June 2006, the Veteran's wife wrote a letter indicating 
that a small growth had appeared on the Veteran's right leg 
several months earlier that she thought was a boil.  She 
stated that this was not the first time such a growth had 
appeared and she stated that when the Veteran was first 
released from the military he bought over the counter 
medication such as peroxide to treat it.

However, while his wife described a growth on the Veteran's 
right leg, the Veteran testified at his hearing before the 
Board in December 2009 that the growth was on his left shin.  
He also stated that he first noticed the growth 15-16 years 
earlier, which would have still been several decades after he 
was released from service. 

Both the Veteran and his wife are competent to report a 
growth on the Veteran's leg.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  However, the Board must also evaluate the 
credibility of the lay statements.  Here, the evidence 
contains a number of inconsistencies that diminish the 
reliability of the statements.  Namely, the Veteran indicated 
that the growth was on his left shin, while his wife 
indicated that it was on his right shin.  Additionally, the 
Veteran stated in his claim that the growth began in 1979, in 
his testimony he stated that he first noticed the growth 
around 1990, and the Veteran's wife indicated that the growth 
began just after his military service.  As such, the three 
statements have each reported a vastly different time frame 
for the onset of the claimed skin growth, and the conflicting 
nature of these statements both undermines their credibility 
and diminishes their evidentiary value.  See Caluza v. Brown, 
7 Vet. App. 498, 510-511 (1995) (finding that credibility can 
be generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, 
facial plausibility of the testimony, and the consistency of 
the witness testimony).  

Additionally, even if the testimony was deemed to be 
credible, the testimony only establishes that the Veteran 
developed a growth on his leg after leaving service, and this 
growth has not been related in any way to the Veteran's 
military service by a medical opinion.

As such, the Board concludes that the criteria for service 
connection have not been met, and the Veteran's claim is 
therefore denied.

II. Multiple Noncompensable Service Connected Disabilities

Whenever a Veteran has two or more separate permanent 
service-connected disabilities of such character to clearly 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under VA's schedule 
for rating disabilities, the rating agency is authorized to 
apply a 10 percent rating, but not in combination with any 
other rating.  38 C.F.R. § 3.324.  However, the Court of 
Appeals for Veterans Claims (Court) has held that 
consideration of such benefits is predicated on the existence 
solely of noncompensable service-connected disabilities.  See 
Butts v. Brown, 5 Vet. App. 532 (1993).  As such, once a 
Veteran receives a compensable rating, 38 C.F.R. § 3.324 is 
no longer for application.  See id.

In this case the Veteran requested a 10 percent rating for 
multiple non-service connected disabilities.  At the time his 
claim was received, the Veteran was receiving noncompensable 
ratings for an inguinal hernia and for tinea cruris, and he 
did not have any compensable service connected disabilities.  
Therefore, at the time his claim was received, the Veteran 
met the basic criteria of multiple non-compensable service 
connected disabilities. 

In a March 2009 rating decision, the Veteran was awarded a 10 
percent rating for the scar from his inguinal hernia repair 
surgery, which was made effective on November 7, 2007.  Once 
that rating became effective, the Veteran was no longer 
eligible under 38 C.F.R. § 3.324; however, the converse is 
also true, namely that until that 10 percent rating became 
effective, the Veteran was eligible for this benefit. 

The issue then becomes whether the Veteran's service-
connected disabilities of such character to clearly interfere 
with normal employability prior to November 2007.  

While there is no evidence or allegation that the Veteran's 
service connected skin condition has caused any interference 
with his employment; there is some evidence that the 
Veteran's hernia did.  For example, at a VA examination in 
October 2006, the Veteran reported working as a janitor at a 
hospital; and he indicated that since his hernia was repaired 
in 1998 he had felt localized pain that was aggravated with 
lifting or with coughing.  Similarly, in his substantive 
appeal, the Veteran argued that he was unable to apply for a 
higher paying job, because of his inability to lift a certain 
amount without pain and the fear of having more hernia 
problems.  These statements are both deemed to be both 
competent and credible.

The statute does not define what is meant by "clearly 
interfere with normal employability."  In this case, the 
Veteran is employed full-time as a janitor, and has been for 
many years.  However, the medical evidence and the Veteran's 
testimony make it clear that lifting causes him pain, and the 
job of a janitor would almost certainly necessitate at least 
a minimal amount of lifting.  As such, it is clear that the 
Veteran's hernia causes at least some interference with his 
employment.

As such, the criteria for a 10 percent rating for multiple 
noncompensable service connected disabilities were met until 
November 2007, and to that extent the Veteran's claim is 
granted.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in May 2006, which informed the Veteran of all the 
elements described above.

VA and private treatment records have been obtained.  While 
the Veteran was not provided with a VA examination of his 
three alleged service connected disabilities, the evidence 
does not show manifestations of any of the claimed 
disabilities in service, or competently link them to service; 
as such, a VA examination is not required.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Additionally, the Veteran 
testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for respiratory condition is denied.

Service connection for a leg growth is denied.

Service connection for sinusitis is denied.

A 10 percent rating for multiple noncompensable service 
connected disabilities, prior to November 7, 2007, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The Veteran currently receives a noncompensable rating for 
his inguinal hernia.  He last underwent a VA examination in 
November 2007; and has voiced complaints about the quality of 
the examination (although no problems with the examination 
were evident from a review of the examination report).  

Since that time, the Veteran's representative has written in 
a November 2009 statement that the Veteran's inguinal hernia 
is now worse; and a similar contention was reiterated at the 
Veteran's hearing before the Board in December 2009.  As 
such, the Veteran should be afforded a new examination to 
assess the current nature, extent, and severity of his 
inguinal hernia.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his inguinal hernia 
and scar.  

2.  After the development of the claim has 
been completed, the RO should again review 
the record; and then should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case, and an appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


